United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                              F I L E D
                                                                                               June 28, 2007
                        IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk
                                    __________________________

                                           No. 06-10993
                                         Summary Calendar
                                    __________________________


KAMRAN ALGILANI

                                                                                        Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF INSURANCE DIVISION OF WORKERS
COMPENSATION; ALBERT BETTS, Executive Director of Texas
Department of Insurance, Division of Workers’ Compensation;
WILLIAM C NEMETH MD, Medical Quality Review Panel Director

                                                                                    Defendants-Appellees.

                   ___________________________________________________

                           Appeal from the United States District Court
                               for the Northern District of Texas
                                       (No. 3:04-CV-848)
                   ___________________________________________________


Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Prior to the filing of appellate briefs, this court instructed the parties to brief the issue of the

timeliness of the plaintiff’s notice of appeal filed on September 12, 2006. In the reply brief, Algilani

concedes that the notice of appeal was not timely filed and that this jurisdictional issue is dispositive.



         *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Rule 4 of the Federal Rules of Appellate Procedure requires that, in the absence of special

circumstances not relevant here, the notice of appeal “must be filed with the district clerk within 30

days after the judgment or order appealed from is entered.” FED. R. APP. P. 4(a)(1)(A). “A timely

filed notice of appeal is an absolute prerequisite to this court’s jurisdiction.” Moody Nat’l Bank of

Galveston v. GE Life & Annuity Assurance Co., 383 F.3d 249, 250 (5th Cir. 2004).

       Algilani’s appeal is DISMISSED for lack of jurisdiction.




                                                -2-